DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojima et al. (# WO 2017/119265) for English Translation Examiner used Ojima et al. (# US 2018/0371271).
Ojima et al. discloses: 
1. A printed matter (figure: 1A, 1B) formed by laminating an ink-receiving layer (undercoating layer; [0018]; [0083]-[0090]) having an ink absorption rate of 100% or less on a surface of a substrate ([0039]-[0041]), and laminating (element: 16, figure: 1B) an ink layer (element: 14, figure: 1B) comprising an actinic radiation-curable ink ([0024]-[0038]) containing a polymerizable compound (0038]) on a surface of the ink-receiving layer (see Abstract; figure: 1B), wherein the polymerizable compound has a glass transition temperature of −45° C. to 25° C (less than 20 ° C; [0045]).
Given that the Ojima et al. reference discloses a range of glass transition temperature less than 20 °C (any values less than 20 °C) that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990)
4. The printed matter according to claim 1, wherein a ratio of a monofunctional monomer contained in the polymerizable compound is 50% by mass or more (50% to 70%; [0042]).

Claims 2-3 & 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojima et al. (# WO 2017/119265) for English Translation Examiner used (# US 2018/037127) in view of Bartholomew et al. (# US 2012/0171915).
Ojima et al. discloses
5. A printed matter (figure: 1A, 1B) comprising an ink layer (element: 14, figure: 1b) comprising an actinic radiation-curable ink ([0024]-[0038]) containing a polymerizable compound ([0038]) on a substrate (element: 12, figure: 1B), and a surface protecting layer (element: 16, figure: 1B) laminated over the ink layer (figure: 1B), 
6. The printed matter according to claim 5, wherein the ink layer is provided on an ink-receiving layer (undercoating layer; [0018]; [0083]-[0090]).
7. The printed matter according to claim 5, wherein a ratio of a monofunctional monomer contained in the polymerizable compound is 50% by mass or more (50% to 70%; [0042]).
10. The printed matter according to claim 2, wherein a ratio of a monofunctional monomer contained in the polymerizable compound is 50% by mass or more (50% to 70%; [0042]).
11. The printed matter according to claim 3, wherein a ratio of a monofunctional monomer contained in the polymerizable compound is 50% by mass or more (50% to 70%; [0042]).
12. The printed matter according to claim 9, wherein a ratio of a monofunctional monomer contained in the polymerizable compound is 50% by mass or more (50% to 70%; [0042]).
13. The printed matter according to claim 6, wherein a ratio of a monofunctional monomer contained in the polymerizable compound is 50% by mass or more (50% to 70%; [0042]).

Ojima et al. discloses all the limitation of the printed matter except:
2. The printed matter according to claim 1, wherein the ink-receiving layer comprises a polymer containing at least one structural unit derived from an ethylenically unsaturated monomer having a solubility parameter of 9.50 to 13.0, in a content of 25 to 85% by mass.
3. The printed matter according to claim 1, wherein an elongation rate of the ink-receiving layer is 10 to 30%.
5. A monomer dissipation rate of the ink layer is 10.0 μg/m2.hr or less and the monomer dissipation rate after the surface protecting layer is formed is 1.0 μg/m2.hr or less.
6. A polymer containing at least one structural unit derived from an ethylenically unsaturated monomer having a solubility parameter between 9.50 and 13.0, in a content of 25 to 85% by mass.
8. The printed matter according to claim 5, wherein an absolute value of a difference between a mass average value of solubility parameters of polymerizable monomers, as the polymerizable compound, contained in the actinic radiation-curable ink and a solubility parameter of an organic solvent component contained in a composition forming the surface protecting layer is 0.70 or less.
9. The printed matter according to claim 2, wherein an elongation rate of the ink-receiving layer is 10 to 30%.
14. The printed matter according to claim 6, wherein an absolute value of a difference between a mass average value of solubility parameters of polymerizable monomers, as the polymerizable compound, contained in the actinic radiation-curable ink and a solubility parameter of an organic solvent component contained in a composition forming the surface protecting layer is 0.70 or less.
15. The printed matter according to claim 7, wherein an absolute value of a difference between a mass average value of solubility parameters of polymerizable monomers, as the polymerizable compound, contained in the actinic radiation-curable ink and a solubility parameter of an organic solvent component contained in a composition forming the surface protecting layer is 0.70 or less.
16. The printed matter according to claim 13, wherein an absolute value of a difference between a mass average value of solubility parameters of polymerizable monomers, as the polymerizable compound, contained in the actinic radiation-curable ink and a solubility parameter of an organic solvent component contained in a composition forming the surface protecting layer is 0.70 or less.
	Bartholomew et al. teaches to have the coating layer with cohesive strength 
2. The printed matter according to claim 1, wherein the ink-receiving layer comprises a polymer containing at least one structural unit derived from an ethylenically unsaturated monomer having a solubility parameter of 9.50 to 13.0 (10.50; [0036]), in a content of 25 to 85% by mass (0 to 75%; [0008]; [0012]; see Abstract).
6. A polymer containing at least one structural unit derived from an ethylenically unsaturated monomer having a solubility parameter between 9.50 and 13.0 (10.50; [0036]), in a content of 25 to 85% by mass (0 to 75%; [0008]; [0012]; see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the printed matters of Ojima et al. by the aforementioned teaching of Bartholomew et al. in order to have the coating layer with cohesive strength, which gives medium with excellent storage stability.
With respect to claims 3, 5 & 9,  It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate an elongation rate of the ink-receiving layer is 10 to 30%, and a monomer dissipation rate of the ink layer is 10.0 μg/m2.hr or less and the monomer dissipation rate after the surface protecting layer is formed is 1.0 μg/m2.hr or less, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 
With respect to claims 8 & 14-16,  It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate an absolute value of a difference between a mass average value of solubility parameters of polymerizable monomers, as the polymerizable compound, contained in the actinic radiation-curable ink and a solubility parameter of an organic solvent component contained in a composition forming the surface protecting layer is 0.70 or less, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Saito et al. (# US 2014/0160215) discloses an active-energy-ray-curable inkjet recording ink composition is provided, in which a polymerizable compound having an active-energy-ray-polymerizable group and a polymerizable compound having at least two active-energy-ray-polymerizable groups are used in amounts of 60 to 95 mass % and 5 to 40 mass % relative to the total amount of the active-energy-ray-polymerizable compound, respectively; the polymerizable compound having an active-energy-ray-polymerizable group includes N-vinyl-2-caprolactam and isobornyl acrylate in amounts of 1 to 15 mass % and 1 to 25 mass % relative to the total amount of the active-energy-ray-polymerizable compound, respectively; and the polymerizable compound having at least two active-energy-ray-polymerizable groups includes a polymerizable compound having a vinyl ether group. Furthermore, a method for forming an image is provided (see Abstract).
(2) Landry-Coltrain et al. (# US 2003/0138604) discloses an inkjet recording element comprising a support having thereon at least two ink receiving layers capable of accepting an inkjet image, at least one of said layers comprising porous polyester particles. The present invention also includes a method of forming an inkjet print comprising providing an inkjet recording element comprising at least two ink receiving layers capable of accepting an inkjet image, at least one of said layers comprising porous polyester particles and printing on said inkjet recording element utilizing an inkjet printer (see Abstract).
(3) Sumi (# US 2016/0250800) discloses a process for manufacturing a plastic sheet, said process being capable of improving the strength and breaking elongation (elongation rate) of a raw material plastic sheet having a high filler content, and thereby improving the tolerance of processing conditions (see Abstract).
(4) Matsushita et al. (# US 2007/0264457) discloses the decorating member 5 of the present invention comprises a laminate 4 consisting of a color material layer 1 and an adhesive layer 2, and peelable substrates 31 and 32 provided on the color material layer 1 and/or the adhesive layer 2, the laminate has a tensile yield strength of 1 to 12 MPa according to JIS K7113:1995, and the laminate can be elongated at an elongation rate of 100% or more with a tensile stress of 13 MPa or lower. The laminate 4 preferably has a re-peelable property and a re-adherable property (see Abstract).


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853